Exhibit 10.1

 

CTD HoldingS, INC.

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of July 21, 2014, by and among CTD Holdings, Inc., a Florida corporation (the
“Company”), and the investors identified on the signature pages hereto (each a
“Purchaser”, and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company desires to issue, and the Investor desires to purchase, an
aggregate of 1,725,000 shares (the “Shares”), of the Company’s common stock, par
value $0.0001 per share (“Common Stock”), in a private placement, at a price of
$1.00 per share for an aggregate purchase price of $1,725,000;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            AGREEMENT TO PURCHASE AND SELL SHARES.

 





(a) Agreement to Purchase and Sell Shares. Subject to the terms and conditions
of this Agreement, each Purchaser agrees to purchase, and the Company agrees to
sell and issue to such Purchaser, at the Closing (as defined below), at a price
of $1.00 per share, such number of Shares to be purchased by such Purchaser as
set forth on the signature pages hereto.

 

(b) Obligations Several and Not Joint. The obligations of each Purchaser under
this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement. The decision of
each of the Purchasers to purchase Shares pursuant to this Agreement has been
made by such Purchaser independently of any other Purchaser. Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.

 

2.            CLOSING.

 

(a) Closing. The Closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place remotely at 10:00 a.m. on the date
hereof by the exchange of documents and signatures, or at such other time or
place as the Company and the Purchasers purchasing a majority of the Shares to
be sold at the Closing mutually agree (the date of the Closing is hereinafter
referred to as the “Closing Date”).

 



 

 



 

(b) Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to each Purchaser a certificate representing the number of
Shares to be purchased at the Closing by such Purchaser (or, at the Company’s
election, an executed irrevocable order to the Company’s transfer agent giving
instructions for the issuance and delivery of such a certificate to such
Purchaser), against payment of the purchase price therefor by check made payable
to the order of, or wire transfer to, the Company.

 

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Disclosure Letter delivered by the Company to each
Purchaser at or prior to the Closing, the Company hereby represents and warrants
to the Purchasers that as of the Closing Date (except with respect to any
representations and warranties that speak as of a specified date, which shall be
true and correct as of such date):

 

(a) Organization Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and has all corporate power and authority required (i) to own,
operate and occupy its properties and to carry on its business as presently
conducted and (ii) to enter into this Agreement and to consummate the
transactions contemplated hereby. The Company is qualified to do business and is
in good standing in each jurisdiction in which the failure to so qualify would
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means a material adverse effect on, or a material adverse change in, the
business, operations, financial condition, results of operations, properties,
prospects, assets or liabilities of the Company, taken as a whole, or on the
transactions contemplated hereby and the other agreements, instruments and
documents contemplated hereby or on the authority or ability of the Company to
perform its obligations under this Agreement.

 

(b) Capitalization. The capitalization of the Company, prior to the issuance of
the Shares, is as follows:

 

(i) The authorized capital stock of the Company consists of 100 million shares
of Common Stock, and five million shares of Preferred Stock, par value $0.0001
per share (the “Preferred Stock”).

 

(ii) As of the date hereof, the issued and outstanding capital stock of the
Company consisted of (A) 52,562,355 shares of Common Stock and (B) no shares of
Preferred Stock. The issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
not been issued in violation of and are not otherwise subject to any preemptive
or other similar rights.

 

(iii) The Company does not have any stock option or similar stock incentive
plans. Except as set forth in the Disclosure Letter, there are no outstanding
subscriptions, options, warrants, convertible or exchangeable securities or
other rights granted to or by the Company to purchase shares of Common Stock or
other securities of the Company and there are no commitments, plans or
arrangements to issue any shares of Common Stock or any security convertible
into or exchangeable for Common Stock. There are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions;
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Shares; and none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. Except
as set forth in the SEC Documents (as defined below), there are no shareholder
agreements, voting agreements, or other similar arrangements, with respect to
the Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.

 



2

 

  

(c) Subsidiaries. Except as set forth in the SEC Documents, the Company does not
have any Subsidiaries, and the Company does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity. As used herein
"Subsidiaries" means any entity in which the Company, directly or indirectly,
owns any capital stock or holds an equity or similar interest. Each Subsidiary
of the Company (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida, (ii) has all corporate power
and authority required to own, operate and occupy its properties and to carry on
its business as presently conducted, and (iii) is qualified to do business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

(d) Due Authorization. All corporate actions on the part of the Company
necessary for (i) the authorization, execution and delivery of, and the
performance of all obligations of the Company under, this Agreement, and (ii)
the authorization, issuance, and delivery of the Shares, have been taken, and
this Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms.

 

(e) Valid Issuance of Shares.

 

(i) Shares. Upon issuance in accordance with the terms hereof and the payment
therefor by the Purchasers, the Shares will be duly authorized, validly issued,
fully paid and non-assessable free and clear from all taxes, liens, claims and
encumbrances, and will not be subject to any preemptive rights or similar
rights.

 

(ii) Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Shares will be
issued and sold to the Purchasers in compliance with an applicable exemption
from the registration and prospectus delivery requirements of the Securities Act
of 1933, as amended (the “Securities Act”).

 

(f) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority (each, a “Governmental
Entity”) on the part of the Company is required in connection with the issuance
and sale of the Shares to the Purchasers, except such filings as have been made
prior to the date hereof, and such additional post-Closing filings as may be
required to comply with applicable state and federal securities laws.

 



3

 

  

(g) Non-Contravention. The execution, delivery and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby, do not (i) contravene or conflict with the
Articles of Incorporation or Bylaws of the Company; (ii) assuming the accuracy
of the representations and warranties made by the Purchasers in Section 4
hereof, constitute a violation in any respect of any provision of any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
applicable to the Company; or (iii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default) or
require any consent under, give rise to any right of termination, amendment,
cancellation or acceleration of, or to a loss of any material benefit to which
the Company or any of its Subsidiaries is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company or any of its Subsidiaries under, any contract to which the Company or
any of its Subsidiaries is a party or any permit, license or similar right
relating to the Company or any of its Subsidiaries.

 

(h) Litigation. There is no material action, suit, proceeding, claim,
arbitration or investigation pending or, to the Company’s knowledge, threatened:
(i) against the Company, its Subsidiaries, their activities, properties or
assets, (ii) any officer, director or employee of the Company or any of its
Subsidiaries in connection with such officer’s, director’s or employee’s
relationship with, or actions taken on behalf of, the Company or its
Subsidiaries, or (iii) that seeks to prevent, enjoin, alter, challenge or delay
the transactions contemplated by this Agreement. Neither the Company nor any of
its Subsidiaries is a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. The Company and its Subsidiaries have, to the Company’s
knowledge, in all material respects, complied with all laws, regulations and
orders applicable to their business, and have all material permits and licenses
required thereby.

 

(i) Compliance with Law and Charter Documents; Regulatory Permits. Neither the
Company nor any of its Subsidiaries is in violation or default of any provisions
of its articles of incorporation, bylaws or similar organizational document, as
applicable. The Company and its Subsidiaries have materially complied and are
currently in material compliance with all applicable judgments, decrees,
statutes, laws, rules, regulations and orders of the United States of America
and all states thereof, foreign countries and other governmental bodies and
agencies having jurisdiction over the Company’s and its Subsidiaries’ business
or properties, and neither the Company nor any of its Subsidiaries has received
notice that it is in material violation of any statute, rule or regulation of
any governmental authority applicable to it. Neither the Company nor any of its
Subsidiaries is in default (and there exists no condition which, with or without
the passage of time or giving of notice or both, would constitute a default) in
any material respect in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which any of them are bound or by which the
properties of any of them are bound. The Company and its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their business as described in the
SEC Documents, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 



4

 

  

(j) SEC Documents.

 

(i) Reports. Since January 1, 2013, the Company has filed in a timely manner
(giving effect, where applicable, to any deferral periods provided under Rule
12b-25 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC”) pursuant
to the reporting requirements of the Exchange Act and the rules and regulations
promulgated thereunder. The Company has filed on the SEC’s EDGAR system, prior
to the date hereof, its Annual Report on Form 10-K for the fiscal year ended
December 31, 2013 (the “Form 10-K”), its Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2014 (the “Form 10-Q”) and any Current Report on
Form 8-K (“Form 8-Ks”) required to be filed by the Company with the SEC for
events occurring since January 1, 2013 (the Form 10-K, Form 10-Q and Form 8-Ks,
together with all exhibits, schedules and other attachments that are filed with
such documents, are collectively referred to herein as the “SEC Documents”).
Each SEC Document, as of its date (or, if amended or superseded by a filing
prior to the Closing Date, then on the date of such filing), did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Each SEC Document, as it may have
been subsequently amended by filings made by the Company with the SEC prior to
the date hereof, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Document. As of their respective dates, any financial
statements of the Company included in the SEC Documents complied as to form and
substance in all material respects with applicable accounting requirements and
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied in the United States (“GAAP”), during the
periods involved (except in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements),
correspond to the books and records of the Company and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended. The
Company is not required to file and will not be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
of this Agreement and to which the Company is a party or by which the Company is
bound which has not been previously filed or incorporated by reference as an
exhibit to the SEC Documents.

 

(ii) Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 as of the date hereof. Such certifications contain no exceptions to the
matters certified therein and have not been modified or withdrawn; and neither
the Company nor any of its officers has received notice from any Governmental
Entity questioning or challenging the accuracy of such certifications. The
Company is otherwise in compliance with all applicable effective provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder
by the SEC.

 



5

 

  

(k) Absence of Certain Changes. Except as set forth in Section 3(k) of the
Disclosure Letter or in the SEC Documents, since December 31, 2012, the business
and operations of the Company and its Subsidiaries have been conducted in the
ordinary course consistent with past practice, and there has not been:

 

(i) Any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company;

 

(ii) any repurchase, redemption or other acquisition by the Company of any
outstanding shares of the Company’s capital stock;

 

(iii) any damage, destruction or loss to the Company’s or its Subsidiaries’
properties or assets, whether or not covered by insurance, except for such
occurrences, individually and collectively, that have not had, and would not
reasonably be expected to have, a Material Adverse Effect;

 

(iv) any waiver by the Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect;

 

(v) any material change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC;

 

(vi) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company, any of its
Subsidiaries or any of their assets or properties is bound or subject that could
be expected to have a Material Adverse Effect;

 

(vii) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not reasonably expected to result
either individually or collectively, in a Material Adverse Effect;

 

(viii) any sale of any assets, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business, other than the sale of
inventory; or

 

(ix) any capital expenditures, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business.

 

(l) Intellectual Property. To the Company’s knowledge, the Company and its
Subsidiaries own or possess sufficient rights to use all patents, patent rights,
inventions, trade secrets, know-how, trademarks, or other intellectual property
(collectively, “Intellectual Property”), which are necessary to conduct their
business as currently conducted. To the Company’s knowledge, neither the Company
nor any of its Subsidiaries has infringed any patents of others with respect to
any Intellectual Property. There is no claim, action or proceeding pending, or
to the Company’s knowledge, threatened, against the Company or any of its
Subsidiaries with respect to any Intellectual Property. The Company has no
knowledge of any infringement or improper use by any third party with respect to
any Intellectual Property of the Company or any of its Subsidiaries.

 



6

 



 

(m) Registration Rights. The Company is not currently subject to any agreement
providing any person or entity any rights (including piggyback registration
rights) to have any securities of the Company registered with the SEC or
registered or qualified with any other governmental authority.

 

(n) Title to Property and Assets. Except as set forth in the SEC Documents, the
properties and assets of the Company and its Subsidiaries (including real
property) are respectively owned by them, free and clear of all mortgages, deeds
of trust, liens, charges, encumbrances and security interests except for (i)
statutory liens for the payment of current taxes that are not yet delinquent and
(ii) liens, encumbrances and security interests that are in the ordinary course
of business and do not materially detract from the value of the properties and
assets of the Company, taken as a whole. With respect to the property and assets
leased by the Company and its Subsidiaries, the Company and its Subsidiaries are
in compliance with such leases in all material respects and such leases are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries. All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.

 

(o) Taxes. The Company and its Subsidiaries have filed or have obtained
currently effective extensions with respect to all federal, state, county, local
and foreign tax returns which are required to be filed by them, such returns are
complete and accurate in all material respects and all taxes shown thereon to be
due have been timely paid with exceptions not material to the Company and its
Subsidiaries, taken as a whole. No material controversy with respect to taxes of
any type with respect to the Company or any of its Subsidiaries is pending or,
to the Company’s knowledge, threatened. The Company and its Subsidiaries have
withheld or collected from each payment made to their employees the amount of
all taxes required to be withheld or collected therefrom and have paid all such
amounts to the appropriate taxing authorities when due (including, but not
limited to, federal income taxes, Federal Insurance Contribution Act taxes and
Federal Unemployment Tax Act taxes). Neither the Company nor any of its
Subsidiaries has any material tax liability relating to income, properties or
assets as of the Closing that is not adequately provided for.

 

(p) Insurance. The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is prudent and adequate
for their businesses, all of which insurance is in full force and effect in all
material respects. Neither the Company nor any of its Subsidiaries has been
refused any insurance coverage sought or applied for by them, and the Company
does not have any reason to believe that it will not be able to renew any such
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 



7

 



 

(q) Labor Relations.

 

(i) No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company or any of its
Subsidiaries.

 

(ii) Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. No executive
officer (as defined in Rule 501(f) of the Securities Act) of the Company has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters.

 

(iii) The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(r) Transactions with Affiliates. Except as set forth in the SEC Documents or
the Disclosure Letter, none of the officers, directors or employees of the
Company or any of its Subsidiaries has entered into any transaction with the
Company or any of its Subsidiaries that would be or will be required to be
disclosed pursuant to Item 404(a) of Regulation S-K of the SEC.

 

(s) General Solicitation. Neither the Company, nor any of its affiliates, nor
any other person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Shares.

 

(t) No Integrated Offering. Neither the Company, nor any affiliate of the
Company, nor, to the Company’s knowledge any person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
in such a manner that would subject this offering to the registration
requirements of section 5 of the Securities Act.

 

(u) Investment Company. The Company is not now, and after the sale of the Shares
under this Agreement and the application of the net proceeds from the sale of
the Shares will not be, an “investment company,” a company controlled by an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.



  



8

 



 

(v) Application of Anti-Takeover Provisions. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Articles of Incorporation (or other charter documents) that would become
applicable to the Purchaser as a result of the issuance of the Shares.

 

(w) Registration Matters. The Company has taken no action designed to terminate,
or likely to have the effect of terminating, the registration of the Common
Stock under the Exchange Act.

 

(x) Environmental Matters.

 

(i) The Company and its Subsidiaries have complied in all material respects with
all applicable Environmental Laws (as defined below). There is no pending or, to
the Company’s knowledge, threatened civil or criminal litigation, written notice
of violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law involving the Company or any of its Subsidiaries. “Environmental Law” means
any federal, state, local or foreign law, statute, rule or regulation or the
common law relating to the environment or occupational health and safety,
including any statute, regulation, administrative decision or order pertaining
to (A) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (B) air, water and noise pollution; (C) groundwater and soil
contamination; (D) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (E) the protection of wild life,
marine life and wetlands, including all endangered and threatened species; (F)
storage tanks, vessels, containers, abandoned or discarded barrels and other
closed receptacles; (G) health and safety of employees and other persons; or (H)
manufacturing, processing, using, distributing, treating, storing, disposing,
transporting or handling of materials regulated under any law as pollutants,
contaminants, toxic or hazardous materials or substances, or oil or petroleum
products or solid or hazardous waste. As used above, the terms “release” and
“environment” shall have the meaning set forth in the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”).

 

(ii) Neither the Company nor any of its Subsidiaries has any material
liabilities or material obligations arising from the release of any Materials of
Environmental Concern (as defined below) into the environment. “Materials of
Environmental Concern” shall mean any chemicals, pollutants or contaminants,
hazardous substances (as such term is defined under CERCLA), solid wastes and
hazardous wastes (as such terms are defined under the Resource Conservation and
Recovery Act), toxic materials, oil or petroleum and petroleum products or any
other material subject to regulation under any Environmental Law.

 

(iii) Neither the Company nor any of its Subsidiaries is a party to or bound by
any court order, administrative order, consent order or other agreement with any
Governmental Entity entered into in connection with any legal obligation or
liability arising under any Environmental Law.

 



9

 

  



(iv) There is no material environmental liability, to the Company’s knowledge,
of any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Company or any of its Subsidiaries.

 

(y) Benefit Plans. Except as set forth in the Disclosure Letter, neither the
Company, any of its Subsidiaries or any Plan Affiliate (as defined below) has
maintained, sponsored, adopted, made contributions to or obligated itself to
make contributions to or to pay any benefits or grant rights under or with
respect to any material Employee Benefit Plan (as defined below), whether
written, oral, voluntary or pursuant to a collective bargaining agreement or
law, under which the Company or any of its Subsidiaries has any unfunded
liability, nor has the Company or any of its Subsidiaries otherwise failed to
meet any of its material obligations under any Employee Benefit Plan. “Plan
Affiliate” means any person or entity with which the Company or any of its
Subsidiaries constitutes all or part of a controlled group of corporations, a
group of trades or businesses under common control or an affiliated service
group, as each of those terms are defined in Section 414 of the Internal Revenue
Code (the “Code”). “Employee Benefit Plan” means, collectively, each bonus,
deferred compensation, incentive compensation, stock purchase, stock option,
severance or termination pay, health or other medical, life, disability or other
insurance, supplemental unemployment benefit, profit sharing, pension,
retirement, supplemental retirement or other employee benefit plan, program,
agreement or arrangement, whether written or unwritten, formal or informal,
maintained or contributed to or required to be contributed to by any person for
the benefit of any employee or former employee of the Company or its affiliates
or their dependents or beneficiaries, as well as the compensation practices and
policies regarding vacations, sick leaves, leaves of absence and all perquisites
of employment other than those mandated by any legal requirement and shall
include to the extent applicable to the Company, without limitation, “Employee
Pension Benefit Plans” (as defined in Section 3(2) of ERISA (as defined below),
“Employee Welfare Benefit Plan” (as defined in Section 3(1) of ERISA) and
“Multi-employer Plan” (as defined in section 3(37) of ERISA)), but shall exclude
any such arrangements or perquisites that do not exceed, individually or in the
aggregate, $300 per month per any particular person. “ERISA” means the Employee
Retirement Income Security Act of 1974 and any law of any foreign jurisdiction
of similar import. The Company has made all “matching” contributions required
pursuant to the terms of the Company’s 401(k) plan or otherwise promised to
employees (in writing or orally).

 

(z) Foreign Corrupt Practices Act; Etc. Each of the Company, its Subsidiaries
and their respective officers, directors, employees, agents and other persons
acting on behalf of the Company or its Subsidiaries are in compliance with and
have not violated the Foreign Corrupt Practices Act of 1977, as amended, or any
rules and regulations thereunder, or any similar laws of any foreign
jurisdiction. To the Company's knowledge, no governmental or political official
in any country is or has been employed by, or acted as a consultant to or held
any beneficial ownership interest in the Company or any of its Subsidiaries. The
Company, its Subsidiaries and their respective officers, directors, employees
and agents are in compliance with and have not violated the U.S. money
laundering laws or regulations, the U.S. Bank Secrecy Act, as amended by the USA
Patriot Act of 2001 (including any recordkeeping or reporting requirements
thereunder), or the anti-money laundering laws or regulations of any
jurisdiction.

 

(aa) Brokers. Except as set forth in the Disclosure Letter or the SEC Documents,
the Company has not engaged any brokers, finders or agents, or incurred, or will
incur, directly or indirectly, any liability for brokerage or finder’s fees or
agents’ commissions or any similar charges in connection with this Agreement and
the transactions contemplated hereby.

 



10

 



 

4.            REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF EACH
PURCHASER. Each Purchaser hereby represents and warrants, severally and not
jointly, to the Company, and agrees that:

 

(a) Organization, Good Standing and Qualification. To the extent a Purchaser is
an entity, the Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. The Purchaser
has all power and authority required to enter into this Agreement and each other
Transaction Document to which it is a party, and to consummate the transactions
contemplated hereby and thereby.

 

(b) Authorization. The execution of this Agreement and the performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Purchaser. This Agreement
has been duly executed by the Purchaser and constitutes such the Purchaser’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and the effect of rules of law governing the
availability of equitable remedies.

 

(c) Purchase for Own Account. The Shares are being acquired without a view to
the resale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act and in compliance with applicable federal and
state securities laws. The Purchaser represents that it has not been formed for
the specific purpose of acquiring the Shares. Notwithstanding the foregoing, the
parties hereto acknowledge the Purchaser’s right at all times to sell or
otherwise dispose of all or any part of such securities in compliance with
applicable federal and state securities laws and the laws of any other
applicable jurisdiction, and as otherwise contemplated by this Agreement.

 

(d) Investment Experience. The Purchaser understands that the purchase of the
Shares involves substantial risk. The Purchaser has experience as an investor in
securities of companies and acknowledges that it can bear the economic risk of
its investment in the Shares and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of
this investment in the Shares and protecting its own interests in connection
with this investment, and has so evaluated the merits and risks of such
investment.

 

(e) Accredited Investor Status. At the time the Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act and was (and at the date hereof
is) resident in the state or other jurisdiction indicated on the signature pages
hereof.

 

(f) Reliance Upon Purchaser Representations. The Purchaser understands that the
issuance and sale of the Shares to the Purchaser will not be registered under
the Securities Act, the securities laws of any State of the United States or the
securities laws of any other applicable jurisdiction, on the ground that such
issuance and sale will be exempt from registration under the Securities Act
pursuant to Section 4(a)(2) thereof, and exempt from any comparable registration
requirement under the securities laws of any other applicable jurisdiction, and
that the Company’s reliance on such exemption is based on each Purchaser’s
representations set forth herein.

 



11

 



 

(g) Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares, the business, properties,
prospects, management and financial condition of the Company and to obtain any
additional information requested and has received and considered all information
it deems relevant to make an informed decision to purchase the Shares. Neither
such inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect the
Purchaser’s right to rely on the truth, accuracy and completeness of such
information and the Company’s representations and warranties contained in this
Agreement.

 

(h) Restricted Securities. The Purchaser understands that the Shares have not
been registered under the Securities Act or the securities laws of any State.

 

(i) Legend. The Purchaser agrees that the certificates for the Shares shall bear
a legend substantially as follows:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS ESTABLISHED BY EVIDENCE TO SUCH EFFECT, THE
FORM AND SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

 

Certificates evidencing the Shares shall not contain any legend (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
or (iii) if such Shares are eligible for sale under Rule 144(b)(1) without
reliance on the conditions set forth in rule 144(c)(1) relating to the
availability of current public information.

 



12

 



 

5.            COVENANTS RELATING TO CLOSING.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it prior to the Closing of the purchase and
sale of the Shares as provided in Sections 6 and 7 of this Agreement.

 

(b) Blue Sky. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Shares for sale to the Purchasers at the Closing
pursuant to this Agreement under applicable securities or "Blue Sky" laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Securities required under applicable securities or "Blue Sky" laws of the
states of the United States following the Closing Date.

 

6.            CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT CLOSING. The
obligations of each Purchaser to purchase Shares at the Closing are subject to
the fulfillment or waiver, on or before the Closing (unless otherwise indicated
below), of each of the following conditions:

 

(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects on and as of the Closing Date (except for representations and
warranties that speak as of a specific date) (provided, however, that such
materiality qualification shall only apply to representations or warranties not
otherwise qualified by materiality or Material Adverse Effect) and on and as of
the date of such Closing with the same effect as though such representations and
warranties had been made as of the Closing (except for representations and
warranties that speak as of a specific date).

 

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
such Closing, and shall have obtained all approvals, consents and qualifications
necessary to complete the sale of the Shares described herein.

 

(c) Securities Exemptions. The offer and sale of the Shares to the Purchaser
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state and foreign securities laws.

 

(d) No Suspension of Trading of Common Stock. The Common Stock of the Company
shall be quoted on OTCQB or a similar successor quotation system.

 

(e) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 



13

 



 

7.            CONDITIONS TO THE OBLIGATIONS OF THE COMPANY AT CLOSING. The
obligations of the Company to the Purchasers under this Agreement are subject to
the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 4 shall be true and correct in all material
respects on and as of the Closing Date.

 

(b) Securities Exemptions. The offer and sale of the Shares to the Purchasers
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state and foreign securities laws.

 

(c) Payment of Purchase Price. Each Purchaser shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Shares to be purchased at the Closing.

 

(d) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 

8.            MISCELLANEOUS.

 



(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Notwithstanding the foregoing, neither the
Company nor any Purchaser shall be permitted to assign its rights or obligations
under this Agreement without the prior written consent of the Purchasers or the
Company, respectively.

 

(b) Governing Law; Submission to Jurisdiction. This Agreement will be governed
by and construed and enforced under the internal laws of the State of Florida,
without reference to principles of conflict of laws or choice of laws. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. The Company hereby irrevocably and unconditionally submits,
for itself and its property to the exclusive jurisdiction of any Florida state
court or federal court of the United States sitting in the State of Florida, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement.

 



14

 



 

(c) Survival. The representations and warranties contained in this Agreement
shall survive the Closing and the issuance of the Shares.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

(e) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.

 

(f) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been given (i)
when delivered by hand (with written confirmation of receipt); (ii) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested); (iii) on the date sent by facsimile or e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail (in each case, return receipt requested, postage
pre-paid). Such communications must be sent to the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 9(f)):

 

If to the Company:

 

CTD Holdings, Inc.
14120 N.W. 126th Terrace
Alachua, Florida 32615
Tel: (386) 418-8060
Fax: (321) 244-8351
Email: jeff@cyclodex.com
Attention: Jeffery Tate Ph.D.

 

If to a Purchaser, to the address of such Purchaser set forth on the signature
pages hereto.

 

(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding at least a majority of the total aggregate
number of the Shares then held by the Purchasers; provided, however, any
amendment to this Agreement that disproportionately adversely affects any
Purchaser in any material respect shall require the prior written consent of
such Purchaser. Any amendment effected in accordance with this Section 9(g) will
be binding upon the Company, each Purchaser and their respective successors and
permitted assigns.

 

(h) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.

 



15

 



 

(i) Entire Agreement. This Agreement, together with all exhibits and schedules
hereto and thereto constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.

 

(j) Meaning of Include and Including. Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.

 

(k) Fees, Costs and Expenses. Each party shall pay all costs and expenses that
it incurs with respect to the negotiation, execution, delivery and performance
of this Agreements and the parties respective obligations arising hereunder,
including fees of legal counsel.

 

(l) Waivers. No waiver by any party to this Agreement of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

 

[Remainder of page intentionally left blank.]

 



16

 

 

 IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year first above written. 





  CTD Holdings, Inc.       By:      Name: Jeffrey Tate, Ph.D.
Title: Chief Executive Officer

 

  

Company Signature Page

to Securities Purchase

Agreement

 



 



 



  NAME OF PURCHASER:               By:      Name:     Title:         Number of
Shares:   Purchase Price:         Address:                    

Tel:

Fax:

Email:

 











 

 

Purchaser Signature Page

to Securities Purchase

Agreement



  

--------------------------------------------------------------------------------

 